Citation Nr: 1014789	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an initial compensable rating for 
recurring axillae and pilonidal cysts with hyperhidrosis. 

2.  Entitlement to an initial compensable rating for a 
bilateral hearing loss disability. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from January 
2002 to June 2005 and from January 2007 to August 2007.  He 
also performed active duty for training and inactive duty 
training at various times. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2008-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that in pertinent granted service connection and 
initial noncompensable ratings for hyperhidrosis of the 
axillae and residual of pilonidal cysts, and for a bilateral 
hearing loss disability, each effective from August 19, 2007.  
The Veteran appealed for higher initial ratings.  Other 
matters decided in the rating decision were not appealed.

The claims file has since been transferred to the Detroit RO.  

Entitlement to a compensable initial rating for a bilateral 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Intermittent, recurring axillae and pilonidal cysts with 
hyperhidrosis have been manifested throughout the appeal 
period by skin lesions that affect 5 percent of total body 
area coverage. 

2.  Inability to handle paper or tools because of 
hyperhidrosis is not shown.


CONCLUSION OF LAW

The criteria for an initial 10 percent schedular rating for 
intermittent and recurring axillae and pilonidal cysts with 
hyperhidrosis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7832 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA provided 
this notice in September 2007, before service connection was 
granted.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The claimant challenges the initial evaluations assigned 
following the grant of service connection.  Where service 
connection has been granted and an initial disability rating 
has been assigned, the purpose that the notice is intended to 
serve has been fulfilled.  Id. at 490-91.  Because the notice 
that was provided in September 2007, before service 
connection was granted, is legally sufficient, VA's duty to 
notify has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant VA examination reports.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
more recently held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

The intermittent and recurring axillae and pilonidal cysts 
with hyperhidrosis have been noncompensably rated for the 
entire appeal period under Diagnostic Code 7832.  Under 
Diagnostic Code 7832, hyperhidrosis is rated based on 
ability, or inability, to handle paper and tools.  Where 
inability to handle paper or tools because of moisture is 
shown, if this is unresponsive to therapy, a 30 percent 
rating is warranted.  Where ability to handle paper or tools 
after therapy is shown, a noncompensable rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7832.  

There are two salient VA examination reports during the 
appeal period.  An October 2007 VA general medical examiner 
discussed a history of pilonidal cysts at the gluteal cleft.  
The gluteal cleft was healed-up at the time of the 
examination, however, and the only visible residual was a 
midline dimpling of the skin of the upper gluteal cleft.  

During the examination, the Veteran reported that while in 
active service, he also experienced axillae lesions that 
swelled, drained, and then healed-up.  Currently, no axillary 
lesion was seen, however.  The relevant diagnoses were: 3. 
Status pilonidal infections, with currently no evidence of 
activity; and, 4. Status of hyperhidrosis suppurative, 
axillae, without evidence of active disease at this time.  
The examining physician estimated that the skin problem of 
the axillae and pilonidal areas encompassed 5 percent of the 
total body area.  

The Veteran underwent a dermatology examination in July 2009.  
The examining nurse-practitioner noted that the Veteran 
missed work during painful flare-ups of hyperhidrosis.  Other 
systemic symptoms reported were fever and weight loss; 
however, no further mention or explanation for these symptoms 
was offered.  The examiner noted that in the recent 12 months 
the Veteran had self-treated pilonidal cysts with warm baths, 
Motrin(r), and avoiding sitting on the buttocks.  The most 
recent pilonidal cyst was seen 1 1/2 years ago.  

The intermittent axillary cystic lesions required careful 
management, including Motrin(r), twice daily showers, keeping 
affected areas dry, avoiding strenuous exercise, avoiding 
constrictive clothing, and using "anti-infective therapy."  
These lesions recurred every 1 to 2 months.  The Veteran 
reported that during flare-ups, pain adversely affected his 
ability to carry out usual activity of daily living.  The 
examiner concluded that the Veteran could handle paper or 
tools after therapy and that corticosteroid or other 
immunosuppressive drug treatment was not required.  

Comparing the above-mentioned manifestations with the 
criteria set forth in Diagnostic Code 7832, it is clear that 
the criteria of a 30 percent rating are not more nearly 
approximated.  This is because there is no indication that 
the Veteran could not handle paper or tools after therapy.  
Thus, a noncompensable rating under Diagnostic Code 7832 is 
more nearly approximated.  The Board must also look at other 
available diagnostic codes, however.

Under Diagnostic Code 7806, a skin disability may be rated 
according to the percent of body coverage affected.  If 
dermatitis or eczema covers an area of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted. 

A 30 percent rating is warranted for dermatitis or eczema 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required for a total duration of six weeks or more, but 
not constantly, during the past twelve-month period.  

Finally, a maximum rating of 60 percent is warranted where 
the condition covers an area of more than 40 percent of the 
entire body or where more than 40 percent of exposed areas 
affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past twelve-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).  

In this case, the examiner has estimated that 5 percent of 
the total body area is affected by hyperhidrosis and other 
intermittent cysts or lesions.  Thus, the criteria for a 10 
percent rating are more nearly approximated under Diagnostic 
Code 7806.  

Evaluation of a disability must also include consideration of 
the Veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on 
functional abilities.  A VA medical examination report must 
also include a "full description of the effects of 
disability upon the person's ordinary activity."  38 C.F.R. 
§ 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).  
To fulfill this requirement, the July 2009 examiner noted 
that intermittent outbreaks of hyperhidrosis made attending 
class and attend to his children and home chores difficult 
for the Veteran.

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence is favorable.  An initial 10 percent rating 
for will therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

If a Veteran or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then a total rating 
based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, neither the Veteran 
nor the record reasonably raises the question of TDIU.  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

An initial 10 percent schedular rating for intermittent, 
recurring axillae and pilonidal cysts with hyperhidrosis is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 



REMAND

With respect to the initial rating for a bilateral hearing 
loss disability, the January 2008 VA audiometry examination 
report does not comply with requirements announced in 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, 
the Court instructed that audiologists must [emphasis added] 
describe the effects on occupational functioning and daily 
activities so that it can be determined if an extra-schedular 
evaluation for a hearing loss disability should be assigned.  

In January 2008, a VA staff audiologist specifically noted 
that the Veteran "...is now a student and now exposed to high 
noise levels."  Except for audiometric data, no other 
information was offered.  This statement does not describe 
the effect that the bilateral hearing loss disability has on 
the Veteran's occupational functioning and daily activities.  

The Court's rationale for requiring an examiner to consider 
the functional effects of a Veteran's hearing loss disability 
involves the application of 38 C.F.R. § 3.321(b) and 
consideration of an extra-schedular rating.  Specifically, 
the Court noted: 

      ...unlike the rating schedule for hearing loss, 
§ 3.321(b) does not rely exclusively on objective 
test results to determine whether a referral for 
an extra [-] schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on a 
Veteran's occupational functioning and daily 
activities] facilitates such determinations by 
requiring VA audiologists to provide information 
in anticipation of its possible application.  

Martinak, 21 Vet. App. at 455.  

Because the Board cannot consider an extraschedular rating in 
the first instance, if the information or evidence obtained 
from the audiologist tends to show exceptional or unusual 
circumstances, the matter should then be referred to the VA 
Central Office for consideration of an extraschedular rating.  
See also Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).     

Accordingly, this case is remanded to the AMC or RO for the 
following action:

1.  The January 12, 2008, VA audiometry 
examination report, along with the claims 
file, should be returned to the 
audiologist who performed the evaluation.  
If that audiologist is not available, a 
suitable substitute may be used.  

2.  The audiologist should review the 
claims file and note that review in an 
addendum report.  The audiologist is 
asked to describe the effects on 
occupational functioning and daily 
activities due to the bilateral hearing 
loss disability.  This information will 
be helpful to adjudicators who must 
determine if an extra-schedular 
evaluation should be assigned.  

If the audiologist is unable to provide 
the requested information, he or she 
should state why.  Otherwise, the 
audiologist must set forth a rationale 
underlying any opinion expressed in a 
legible report.  The Veteran may be re-
examined for this purpose.  

3.  The AMC or RO should undertake any 
additional development suggested by the 
audiologist's opinion. 

4.  Following completion of the foregoing, 
the AMC or RO should review the claims 
file.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If appropriate, the AMC or 
RO should submit the claim to VA's Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration in accordance with 38 C.F.R. 
§ 3.321 (b).  Following that action, if 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The Veteran 
and his representative should be afforded 
an opportunity to respond to the SSOC 
before the claims folder is returned to 
the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to report for an examination (if an examination is deemed 
necessary) without good cause, may have adverse consequences 
on his claim.  38 C.F.R. § 3.655 (2009). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


